OKLAHOMA EDUCATIONAL TELEVISION AUTHORITY — ISSUANCE OF BONDS PAYABLE FROM PUBLIC BUILDING FUND The Oklahoma Educational Television Authority may issue bonds payable from the funds on hand in the Public Building Fund which are not otherwise appropriated, but may not issue bonds payable from future funds of the Public Building Fund until such time as its funds are on hand.  We have considered your request for an opinion as to whether "the Public Building Fund is still available to the Authority for capitol equipment." In 1954 the Oklahoma Supreme Court approved the issuance of bonds by the Oklahoma Educational Television Authority payable from funds on hand in the Public Building Fund, but denied the issuance of bonds payable from the future funds of the Public Building Fund. Application of Oklahoma Educational Television Authority, 272 P.2d 1027 (Okl., 1954). We find that the same exact authority and limitations exist today which were expressed in the Authority case.  The First Session of the 33rd Legislature recodified the provisions of the statutes construed in the Authority case and, therefore, that case correctly states the present law. Section 23-111, Chapter 281, O. S. L. 1971.  It is, therefore, the opinion of the Attorney General that the Oklahoma Education Television Authority may issue bonds payable from the funds on hand in the Public Building Fund which are not otherwise appropriated, but may not issue bonds payable from future funds of the Public Building Fund until such time as its funds are on hand.  (Gary M. Bush)